DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-7 in the reply filed on July 29, 2022 is acknowledged. Upon further consideration the examiner has dropped the restriction of Group I and will rejoin Group I with Group II for examination.
Group III, claims 8-11 are hereby withdrawn as a non-elected group.
Priority
Provisional Application 62/875,997 filed on 19 July 2019, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) filed 11/17/2021 is acknowledged. Non-patent literature reference (1) “Examination report dated 2021-07-30” is listed on IDS, however, there is no copy of the reference included in the application. Thus, the reference was not considered by the examiner.
Claim Status
Claims 1-11 are currently pending.
Claims 8-11 are currently withdrawn.
Claims 1-7 are being examined in this office action.
Claim Rejections - 35 USC § 112
112(a) rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as
failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way
as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-
AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention appears to be Halobacillus trueperi TCI66207 and a composition comprising specific biological material Halobacillus trueperi TCI66207. The written description of such strains is insufficiently reproducible. Therefore, a deposit for patent purposes is required.
It is apparent that the recited biological material is required to practice the claimed invention,
because they are specifically required in the claims. As required elements they must be known and
readily available to the public or obtainable by a repeatable method set forth in the specification, or
otherwise readily available to the public. It is not clear if the deposits for Halobacillus trueperi TCI66207 meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first para., in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological
material and averring the following may be sufficient to overcome an objection and rejection based on a
lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording
permanence of the deposit and ready accessibility thereto by the public if a patent is
granted. The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession
number.
4. States that all restriction on the availability to the public of the material so deposited
will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material
will be available during the pendency of the patent application to one determined by the
Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep
it viable and uncontaminated for a period of at least five years after the most recent
request for the furnishing of a sample of the deposited microorganism, and in any case,
for a period of at least thirty (30) years after the date of deposit for the enforceable life of
the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge
are true and that all statements made on information and belief are believed to be true,
and further that these statements were made with knowledge that willful false statements
and the like so made are punishable by fine or imprisonment, or both, under section I 00 I
of Title 18 of the United States Code and that such willful false statements may
jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
In the instant case, it is not clear whether a viability statement for required biological material is available or not, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.
112(b) rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “expression of cornifin (Keratin14)”. However, upon a cursory search, cornifin and Keratin 14 do not appear to be exchangeable terms for the same protein. The instant specification does not provide future explanation on the how the two terms are related. Thus, it is unclear what the parenthetical information is conveying concerning the relationship between the cornifin and Keratin 14. Further, parenthesis are reserved for reference characters and information within parenthesis has no effect on the scope of the claims. See MPEP 608.01(m). Applicant is advised to amend claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the bacterial strain Halobacillus trueperi TCI66207 and Claim 2 recites a composition comprising bacterial lysate of the Halobacillus trueperi TCI66207 strain. In the instant specification the applicant states that “Halobacillus trueperi TCI66207 was isolated from seawater at a depth of 662 m in Pacific Ocean at the east coast of Taiwan”. The isolation and cultivation of the bacterial species does not, by itself, render Halobacillus trueperi TCI66207 patent eligible. There is no indication in the instant specification that the claimed bacterial strain has any characteristics (structural, functional, or otherwise) that are different from the naturally occurring bacteria. Thus, the strain itself and preparations containing only products or metabolites of the bacteria (i.e. the lysate), do not have markedly different characteristics from what occurs in nature that are sufficient enough to amount to significantly more than the “product of nature” judicial exception. See MPEP §2106.
In claims 3-7 the wherein clause recites intended use and additional characteristics of the bacterial composition without stating additional active ingredients of the combination. Thus, the claims do not amount to significantly more than the “product of nature” judicial exception.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes:  (Step 1) must be directed to one of the four statutory categories recited in §101; (Step2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception.
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101.
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural product/phenomenon. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the identifying characteristics of the strain recited in claims 1-7 only provide intended use of the strain without providing structural limitations to the claimed strains, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes).
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited additional steps/elements provide no inventive concept. The claims are not eligible. 
Thus, the claims do not amount to significantly more that natural phenomenon, therefore are not eligible under 101. Additional limitations are needed to integrates the claims to a patent eligible practical application. 

Conclusion
No Claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 1651              

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651